Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 9/8/2020.   
Claims 1-20 are pending and are presented for examination.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claims 1, 11-12 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baur (US 20090160279 A1, IDS).   
As for claim 1, Baur discloses a method for operating a magnetic levitation transport system, the method comprising the steps of: 
providing a dipole line track system (Fig. 5a) comprising: 
i) multiple segments (1, pairs) joined together (on 9), each of the multiple segments having at least two diametric magnets (1), and 
ii) at least one diamagnetic object (8) levitating between the at least two diametric magnets; and 
propelling the at least one diamagnetic object (8) along the dipole line track system (see motion by arrow) [0024, 0041].

As for claim 11, Baur discloses the method of claim 1, wherein the magnetic levitation transport system further comprises at least one vehicle (8, device carrying 4-5, 17, 19) levitating between the at least two diametric magnets, and wherein the at least one vehicle is the at least one diamagnetic object (8).
As for claim 12, Baur discloses the method of claim 1, wherein the dipole line track system further comprises: at least one vehicle (5, device carrying 4, 17, 19) supported by the at least one diamagnetic object (8).
As for claim 17, Baur discloses the method of claim 1, wherein the at least two diametric magnets (1) in at least one of the multiple segments are straight along their long axis (Fig. 5a).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Baur in view of Kawaguchi (US 5671058 A).  
As for claim 13, Baur discloses the method of claim 1, wherein each of the multiple segments has the at least two diametric magnets attached to a fixture (9), wherein the at least two diametric magnets are separated from one another by a gap g.sub.M (see Fig. 5A).  Baur failed to disclose wherein the fixture comprises a variable gap fixture having separate mounts affixed to each of the at least two diametric magnets configured to vary the gap g.sub.M between the at least two diametric magnets.  
Kawaguchi discloses (Fig. 3-4, 9) a method of a variable gap fixture in the fixture (see 43, 44 on both sides).  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings of Kawaguchi with that of Baur to have a variable gap fixture having separate mounts affixed to each of the at least two diametric magnets configured to vary the gap g.sub.M between the at least two diametric magnets to adjust a movement of the movable member.  

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Baur in view of Cao et al (US 20140273450 A1, IDS).  
As for claim 14, Baur failed to disclose the method of claim 1 wherein the at least two diametric magnets are circular cross-section magnets with transverse magnetization.  Cao disclose the at least two diametric magnets (101, 102, Fig. 1, 2A) are circular cross-section magnets with transverse magnetization.  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings of Cao with that of Baur for a uniform shape along the longitudinal direction.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
As for claim 15, Baur as combined discloses the method of claim 14, wherein Cao disclose the at least one diamagnetic object (103) levitates above a center of each of the circular cross-section magnets.  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings of Cao with that of Baur for levitates more efficiently of force direction.  

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Baur in view of Sung et al (US 6369476 B1). 
As for claim 16, Baur failed to disclose the method of claim 1 wherein the at least two diametric magnets in at least one of the multiple segments are arc-shaped along their long axis.  
Sung discloses the at least two diametric magnets (C.1, L.29-30; C.5, L.44-52) in at least one of the multiple segments are arc-shaped along their long axis (105, Fig. 7A, 7B).  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings of Sung with that of Baur for cooling.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Allowable Subject Matter
Claims 2-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 18-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
multiple capacitive plates between the at least one diamagnetic object and the at least two diametric magnets, and 
applying a voltage bias to each of the multiple capacitive plates in sequence to propel the at least one diamagnetic object along the dipole line track system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270- and fax number is (571)270-6072.  The examiner can normally be reached on 7AM-3PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN K KIM/           Primary Examiner, Art Unit 2834